DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant argues that the amended claims recite a computer-based tool for opioid treatment and due to the computer hardware and software implementation elements the invention integrates the invention into a practical application. In response to Applicant argument, the identified additional elements have been identified as merely invoking a computer as a tool to carry out the invention and therefore does not integrate the invention into a practical application. See the updated rejection for clarification.
Rejection Under 103
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach all of the features of the newly amended claims. In response to Applicant’s arguments, the argument is directed to the amendments and are therefore moot. See the updated rejection for further clarification.  
Claim Objections
Claims 23 and 23 are objected to because of the following informalities: It appears that two consecutive claims were numbered claim 23. For examination purposes, the second claim 23 will be referenced as claim 23*.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. After review of the prior disclosure, the new independent claims recite limitations that do not appear to have the proper support. For example, claim 21 and similarly with 33, recite comparing a set of patient-specific biomarkers with the set of predefined biomarkers. Another limitation that appears to lack support is the limitation that recites manually relating the predefined opioid reduction plan to a set of predefined biomarkers. Many dependents also have an issue with lacking support for their new amendments, for example (but not limited to), claims 23, 26, 32. Appropriate clarification and/or correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the limitation "the pharmacological plan" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 21 recites the limitation "the same dosage" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 26 recites “the same opioid dosing schedule”, “the time between doses”, and “the rate of reduction”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 33 recites the limitation "the computer based self-treatment" in element ‘h’ of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 33 recites the limitation "the patient’s progress" in element ‘i’ of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 33 recites the limitation "the opioid reduction program" in element ‘i’ of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 33 recites the limitation "the program" in element ‘i’ of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 33 recites the limitation "the reduction" in element ‘i’ of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 33 recites the limitation "the risk" in element ‘i’ of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 21-32 are drawn to a method for treating an opioid addiction, which is within the four statutory categories (i.e. process). Claims 33-40 are drawn to a system for treating an opioid addiction, which is within the four statutory categories (i.e. apparatus).   
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 21 recites:

a) storing a set of predefined opioid reduction plans in the computer, wherein each plan comprises of a predefined pharmacological plan and a predefined psychological plan, wherein the pharmacological plan comprising: 
i) a daily opioid dosage and a daily opioid dosage reduction; 
ii) a daily cannabis dosage as a replacement medication for said daily opioid dosage reduction, and 
iii) a set of posts related to said daily cannabis dosage; 
b) manually relating each predefined opioid reduction plan to a set of predefined biomarkers; 
c) collecting from the patient through the communication server and storing a plurality of data on the computer regarding a plurality of pharmacological and psychological histories of the patient; 
d) presenting to the patient a plurality of preset-questions stored in the computer; 
e) receiving from the patient a set of answers to the plurality of preset-questions to identify a set of patient-specific biomarkers; 
f) comparing by a computer software the set of patient-specific biomarkers with the set of predefined biomarkers to identify and present a patient-specific opioid reduction plan from the set of predefined opioid reduction plans, and 
g) repeating steps (d) to (f) on a regular period to modify the patient-specific opioid reduction plan, whereby, each predefined opioid reduction plan is used by a plurality of patients that have substantially similar pharmacological and psychological histories and use the same dosage of a particular opioid.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior, but for the recitation of generic computer components. For example, but for the computer software implemented on a computer, server, network, processor, computer platform, data storage, in the context of this claim encompasses an automation of planning and carrying out a treatment regimen for someone with opioid addiction and tailoring or adjusting the treatment for that individual based on their needs. If a claim limitation, under “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Similarly, dependent claims 22-32, 34-40 further narrow the abstract idea described in the independent claims. As such, dependent claims 22-32, 34-40 also cover limitations directed to further organizing the treatment plan and thus organizing human activity. Therefore, claims 22-32, 34-40 are also directed to the aforementioned abstract idea. 
Step 2A of the Alice/Mayo Test - Prong Two 
claim 21 recites:
A computer-implemented method for self-treatment of an opioid dependency/addiction of a patient, using a communication server on a secure network and having a computer to store, process and transmit data to the patient, said method comprising the steps of: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a) storing a set of predefined opioid reduction plans in the computer, wherein each plan comprises of a predefined pharmacological plan and a predefined psychological plan, wherein the pharmacological plan comprising: (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
i) a daily opioid dosage and a daily opioid dosage reduction; (general linking to a technological environment as noted below, see MPEP 2106.05(h))
ii) a daily cannabis dosage as a replacement medication for said daily opioid dosage reduction, and (general linking to a technological environment as noted below, see MPEP 2106.05(h))
iii) a set of posts related to said daily cannabis dosage; (general linking to a technological environment as noted below, see MPEP 2106.05(h))
b) manually relating each predefined opioid reduction plan to a set of predefined biomarkers; 
c) collecting from the patient through the communication server and storing a plurality of data on the computer regarding a plurality of pharmacological and psychological histories of the patient; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
d) presenting to the patient a plurality of preset-questions stored in the computer; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
e) receiving from the patient a set of answers to the plurality of preset-questions to(merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321) identify a set of patient-specific biomarkers; 
f) comparing by a computer software (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the set of patient-specific biomarkers with the set of predefined biomarkers to identify and present a patient-specific opioid reduction plan from the set of predefined opioid reduction plans, and 
g) repeating steps (d) to (f) on a regular period to modify the patient-specific opioid reduction plan, whereby, each predefined opioid reduction plan is used by a plurality of patients that have substantially similar pharmacological and psychological histories and use the same dosage of a particular opioid.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of computer software implemented on a computer, server, network, processor, computer platform, data storage, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0047], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting patient data and answers to questions amounts to selecting a particular data source or type of data to be manipulated, storing reduction plans and presenting questions amount to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as plans comprising data about opioid dosage and reduction, replacement medication, and posts related to cannabis dosages, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22-32, 34-40 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 24-25, 28-30, 39, 40 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 22-23, 26 recite additional limitations which add insignificant extra-solution activity to the abstract idea, and claims 22-32, 34-40 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using computer software implemented on a computer, server, network, processor, computer platform, data storage, thereby invoking computers as a tool to perform the abstract idea, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not Symantec, 838 F.3d at 1321; storing a set of predefined opioid reduction plans[…], e.g., storing and retrieving information in memory, see Versata Dev. Group, MPEP 2106.05(d)(II)(iv); presenting questions, e.g., presenting offers and gathering statistics, see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014))
amount to mere instructions to apply an exception (such as recitations of computer software implemented on a computer, server, network, processor, computer platform, data storage, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0047], see MPEP 2106.05(f))
amount to additional elements that do no more than generally link the use of the abstract idea to a field of use of opioid plan data because it is merely an incidental or a token addition to the claim that does not alter or affect how the steps of the abstract idea is performed (see MPEP 2106.05(h))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22-23, 26, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, changing the dosage given to the patient, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-29, 32-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2013/0085106) in view of Mason et al. (US 2010/0280118) in view of Philippe Lucas, Rationale for cannabis-based interventions in the opioid overdose crisis, August 18, 2017, Harm Reduction Journal (hereafter Lucas) in view of Hayet et al. (US 2010/0030857). 
Regarding claim 21, Pedersen discloses a method for self-treatment of an opioid dependency/addiction of a patient, said method comprising the steps of:
storing a set of predefined opioid reduction plans in the computer, (Pedersen [0009] The doses of the standard medications are gradually tapered during and stopped by the end of a 3-5 day period)
wherein each plan comprises of a predefined pharmacological plan and a predefined psychological plan, wherein the pharmacological plan comprising: Pedersen [0009] The doses of the standard medications are gradually tapered during and stopped by the end of a 3-5 day period [0220] Subjects are called each weekday morning to remind them to take their intranasal test treatment)
i)    a daily opioid dosage and a daily opioid dosage reduction; (Pedersen [0009] The doses of the standard medications are gradually tapered during and stopped by the end of a 3-5 day period [0257] daily doses for 14 days)
iii)    a set of posts related to said daily medication dosage; (Pedersen [0220] Subjects are called each weekday morning to remind them to take their intranasal test treatment. [0279] Administration of oxytocin in subjects administered opioids for pain relief can reduce the likelihood of dependence, tolerance (with a resulting need for increasing dosages to control pain), reduce the total amount of opioid administered, avoid the need to increase the dosage of the opioid to maintain pain relief, allow a more rapid tampering off of the opioid {analogous to a notification related to daily cannabis dosage and daily reduced opioid dosage})   
manually relating each predefined opioid reduction plan to a set of predefined biomarkers; (Pedersen [0040] opioid treatment for pain relief in need thereof, the method comprising administering to the subject an effective amount of an oxytocin receptor agonist {the biomarker of pain being related with the opioid reduction plan to reduce that pain)
collecting from the patient regarding a plurality of pharmacological and psychological histories of the patient; (Pedersen [0223] During the initial clinic visit and after giving informed consent, prospective subjects' psychiatric and medical histories are reviewed, physical exams conducted, EKGs run and blood and urine collected for CBC, electrolytes, liver/renal function tests, TSH, glucose, UA, pregnancy test, and drug screen)
receiving from the patient a set of answers to the plurality of preset-questions to identify a set of patient-specific biomarkers; (Pedersen [0229] Participants are asked to read each vignette, to imagine the scenario happening to her/him (e.g., "You walk past a bunch of teenagers at a mall and you hear them start to laugh"), and to write down the reason why the other person (or persons) acted that way toward her/him (as a means of measuring attributions) [0239] The Liebowitz Social Anxiety Scale (Liebowitz, Mod. Prob. Pharmacopsychiatry 22: 141-173 (1987)) is a questionnaire that lists 24 social situations on which the subject rates (0-3) how much fear/anxiety he/she would experience, and how much he/she would avoid each situation (0-3)) 
repeating steps (d) to (f) on a regular period to modify the patient-specific opioid reduction plan, (Pedersen [0035] In further representative embodiments, the method comprises 
Pedersen does not appear to explicitly disclose presenting to the patient a plurality of preset-questions stored in the computer; comparing by a computer software the set of patient-specific biomarkers with the set of predefined biomarkers; identify and present a patient-specific opioid reduction plan from the set of predefined opioid reduction plans; whereby, each predefined opioid reduction plan is used by a plurality of patients that have substantially similar pharmacological and psychological histories and use the same dosage of a particular opioid; a daily cannabis dosage as a replacement medication for said daily opioid dosage reduction; computer-implemented using a communication server on a secure network and having a computer to store, process and transmit data to the patient; through the communication server and storing a plurality of data on the computer. However, Mason teaches it is old and well-known in the art of substance abuse data processing to: 
present to the patient a plurality of preset-questions stored in the computer; (Mason [0105] Emotional reactivity was assessed using a computerized version of the Self-Assessment Manikin (SAM; Bradley and Lang, J. Behay. Ther. Exp. Psychiatry. 25:49-59, 1994). SAM is a cartoon figure used to assess three dimensions of affect; valence (how happy or unhappy one is), arousal (excitement, possibly anxiety), and dominance (subjective sense of control). Subjects were instructed to indicate "how you are feeling right now.")
compare by a computer software the set of patient-specific biomarkers with the set of predefined biomarkers (Mason [0105] Emotional reactivity was assessed using a computerized version of the Self-Assessment Manikin (SAM; Bradley and Lang, J. Behay. Ther. Exp. Psychiatry. 25:49-59, 1994). SAM is a cartoon figure used to assess three dimensions of affect; valence (how happy or unhappy one is), arousal (excitement, possibly anxiety), and dominance (subjective sense of control). Subjects were instructed to indicate "how you are feeling right now." {analogous to depression, anxiety, and substance abuse} [0106] Cue Reactivity--Psychophysiological 
identify and present a patient-specific opioid reduction plan from the set of predefined opioid reduction plans, and (Mason [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program)
whereby, each predefined opioid reduction plan is used by a plurality of patients that have substantially similar pharmacological and psychological histories and use the same dosage of a particular opioid. (Mason [0037] The invention also provides methods of using gabapentin as a means to help or enable subjects with cannabis dependence to reduce cannabis use, and to alleviate other symptoms associated with cannabis withdrawal (e.g., negative affect, craving and sleep disturbance). [0069] In some embodiments, as exemplified in the Examples, subjects can receive a gradually increasing daily dosage [0122] all subjects received individual cognitive -behavioral coping skills therapy)
The motivational and therapeutic aspect of treatment identifies barriers for the patient and helps set goals or approaches to combat these barriers to prevent relapse. See Mason [0133], [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of substance abuse data processing, before the effective filing date of the claimed invention, to modify the opioid addition treatment method of Pedersen to incorporate the presenting questions, comparing biomarkers with the predefined biomarkers, identify and present a patient-specific opioid reduction plan from the set of 
Pedersen-Mason does not appear to explicitly teach a daily cannabis dosage as a replacement medication for said daily opioid dosage reduction; computer-implemented using a communication server on a secure network and having a computer to store, process and transmit data to the patient; through the communication server and storing a plurality of data on the computer. However, Lucas teaches it is old and well-known in the art of substance abuse data processing to: 
ii)    a daily cannabis dosage as a replacement medication for said daily opioid dosage reduction, and (Lucas pg. 4: The aim of this strategy would be to slowly introduce cannabis into the continuum of care, while subsequently reducing the dosage and frequency of prescription opioid use)
Research has shown that cannabis helps with pain reduction and reduction in the use of opioids, which would assist in the cessation process to make the transitions a bit smoother and painless. See Lucas pg. 1.
Therefore, it would have been obvious to one of ordinary skill in the art of substance abuse data processing, before the effective filing date of the claimed invention, to modify the opioid addition treatment method of Pedersen-Mason, as modified above, to incorporate replacing the opioid reduction with a cannabis dosage as taught by Lucas. To make the opioid reduction plans more effective, cannabis would greatly help with pain reduction and reduction in the use of opioids, which would assist in the cessation process to make the transitions a bit smoother and painless. 
Pedersen-Mason-Lucas does not appear to explicitly teach computer-implemented using a communication server on a secure network and having a computer to store, process and transmit data to the patient; through the communication server and storing a plurality of data on the computer. However, Hayet teaches it is old and well-known in the art of substance abuse behavior modification to have: 
computer-implemented using a communication server on a secure network and having a computer to store, process and transmit data to the patient; through the communication server and storing a plurality of data on the computer (Hayet [0032] A preferred configuration of electronic data processing and communication media to implement a user motivation system 5 is 
Many people find behavior modification very difficult, and providing notification alerts to the patient encourages adherence to the appropriate activity. See Hayet [0002]-[0004].
Therefore, it would have been obvious to one of ordinary skill in the art of substance abuse behavior modification, before the effective filing date of the claimed invention, to modify the opioid addition treatment method of Pedersen-Mason-Lucas, as modified above, to incorporate a computer system to provide patient alerts and storing information as taught by Hayet. To encourage adherence to a treatment plan, providing notification alerts to the patient may help the person adhere to the appropriate activity. This can keep patients on track since many people find behavior modification very difficult to maintain.
Regarding claim 22, Pedersen-Mason-Lucas-Hayet teaches the method of claim 21, and Mason further teaches: wherein the daily opioid dosage reduction is 10% (Mason [0068] Typically, the effective dosage would be in the range of about 50 mg to about 10,000 mg per day).
And Pedersen further discloses where the medication is reduced every 2 days to 3 weeks (Pedersen [0009] The doses of the standard medications are gradually tapered during and stopped by the end of a 3-5 day period [0257] daily doses for 14 days).
The motivations for the above mentioned references was discussed in the rejection of claim 21 and incorporated herein.
Regarding Claim 23, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Pedersen further discloses: wherein the daily opioid dosage is less than equivalent of 90 mg of morphine. (Pedersen [0176] Daily consumption of doses of opioid drugs equivalent to 20 mg of morphine). 
Regarding 23*, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Mason further teaches: wherein said daily cannabis dosage comprising of using 500mg of a cannabis for every 10% reduction in the opioid, or is between 0.5-3g per day going up by increments of 0.5 to 1 gram at each dose change and not to exceed 5 grams per day. (Mason [0068] Typically, the effective dosage would be in the range of about 50 mg to about 10,000 mg per day [0069] In some embodiments, as exemplified in the Examples, subjects can receive a gradually increasing daily dosage… the dosage can be between about 0.1 and 500 
Regarding claim 24, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Pedersen further discloses: wherein the set of predefined biomarker are selected from a group consisting of pain intensity, anxiety, memory impairment, reduced performance at work, sleep time, stress, working ability and willingness to give-up, and each said biomarker has a level of biomarker. (Pedersen [0179] their VSs measured and their withdrawal symptoms rated using the Subjective Opiate Withdrawal Scale (SOWS, Handelsman et al., Am J Drug Alcohol Abuse 13: 293-308 (1987)) at approximately 4 hour intervals (0600, 1000, 1400, 1800, and 2200 hours) or whenever patients report or nursing or medical staff notice intensification of withdrawal symptoms. On the SOWS, each of 16 opioid withdrawal symptoms are rated as 0=not at all, 1=a little, 2=moderately, 3=quite a bit, 4=extremely. {understood as pain} [0239] The Liebowitz Social Anxiety Scale (Liebowitz, Mod. Prob. Pharmacopsychiatry 22: 141-173 (1987)) is a questionnaire that lists 24 social situations on which the subject rates (0-3) how much fear/anxiety he/she would experience, and how much he/she would avoid each situation (0-3). [0176] experienced opioid withdrawal symptoms that caused significant incapacitation (e.g., unable to work, do other normal activities) {understood to be directed to stress, work, relationships, and recreational situations}). 
Regarding claim 25, Pedersen-Mason-Lucas-Hayet teaches method of claim 24, and Pedersen further discloses: wherein said level of biomarker is evaluated through a numerical rating scale of 0 to 10 or a visual analog scale or verbal descriptor scales or facial distress image scales. (Pedersen [0225] The Emotion Recognition-40 Task (ER-40, Kohler et al., CNS Spectr. 9: 267-274 (2004)) consists of 40 faces presented sequentially on a computer screen along with the choices of rating the face as happy, sad, anger, fear or no emotion).
Regarding claim 26, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Pedersen further discloses wherein the predefined opioid reduction plan:
a) maintains the same opioid dosing schedule as long as possible; b) extends the time between doses at smallest available unit, and c) halves the rate of reduction at 30 percent of original dose (Pedersen [0009] The doses of the standard medications are gradually tapered during and stopped by the end of a 3-5 day period [0257] daily doses for 14 days [0279] 
And Mason Further teaches:
whereby at all times, the system maintains all other aspects of the multi-model pain control therapy and remains Patient-Centered. (Mason [0069] In some embodiments, as exemplified in the Examples, subjects can receive a gradually increasing daily dosage [0122] all subjects received individual cognitive -behavioral coping skills therapy)
Regarding claim 28, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Pedersen further discloses: further having an eligibility module to present a set of questions to the patient to identify eligibility, wherein a patient is not eligible if a patient: a)    is under 25 years of age; b)    has personal/strong family history of psychosis; c)    has unstable or bipolar mood disorders; d)    is pregnant, breast-feeding or of planning a pregnancy; e)    is active substance use disorder, or f)    has cardiovascular, respiratory, severe kidney or severe liver disease. (Pedersen [0208] Current or lifetime history of schizoaffective, delusional, other psychotic (shared, substance-induced, due to a medical disorder) disorders, bipolar, cyclothymic, somatoform, dissociative, eating or personality disorders, unipolar major depressive episodes with psychotic features, dementia; substance use or abuse disorder during the past 3 months (except tobacco, caffeine); treatment currently or within the past 6 months with high dose sedative-hypnotics, stimulants, chronic glucocorticoids (other medications that are adequately controlling acute or chronic disorders [e.g., hypertension, diabetes, hypo or hyperthyroidism, asthma, allergies, mild infections, etc.] are allowed); debilitating or inadequately controlled medical conditions (HIV infection without AIDS is not exclusionary); major surgery/trauma in the past 4 months; pregnancy, childbirth or breast-feeding in the past year). 
Regarding claim 29, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Mason further teaches: wherein the psychological plan is configured to provide physical, behavioural, mental, emotional, and self-interpersonal support, by presenting to the patient questions and receiving answers, (Mason [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis 
Whereby, (a) physical health comprising sleep or nutrition habits, exercise and dialectical behavioural therapy, and providing tips for effective meditation, relaxation exercises and breathing exercises, and guides patients in a fun and engaging manner through daily practices by targeting mild issues and works to find ways to support them through challenges to improve and maintain their quality of life, (Mason [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program)
(b) behavioural habits to learn utilize techniques to better handle distress, distraction and self-soothing, (c) mental state by providing tips on relating thoughts and wellbeing and learn to utilize skills such as mindfulness, monitoring negative self-talk, mindfulness meditation, changing negative thinking, negative self- talk and cognitive distortion, bringing awareness and change into negative self-talk, evaluating mistaken beliefs, provide daily coping affirmations, awareness without judgement and learn being in the present moment, (d) emotional state wherein users will learn to identify and deal with difficult emotions, identify emotion and appropriate ways to express feelings and manage anger and frustration, and (e) self and interpersonal habits wherein patients will learn about how their relationship with others and themselves can influence their well-being, assertiveness, relationship building and maintenance, self-esteem and motivation and goal-setting.  (Mason [0122] all subjects received individual 
Regarding claim 32, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, and Hayet further teaches: wherein the communication server stores a data base of messages comprising video, audio and text data to be used to present to the patient regarding the treatment plans and psychological and/or wellness profiles for which the message is suitable or effective, and wherein the message characterization comprises tags indicating the effectiveness of the corresponding message for given treatment plan, psychological profile, and health profile parameters. (Hayet [0048] teaches the system issuing automatic electronic alert messages to the user to remind them to do their exercise activity and it can be delivered a predetermined number of minutes before the time for a scheduled activity).
Regarding claim 33, the claim recites substantially similar limitations as those already recited in the rejection of claim 21, and, as such, is rejection for similar reasons as given above. Additionally, Mason further teaches:
iv.    a set of daily motivative and encouraging posts to support said patient; (Mason [0133] motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program.)
v.    prescribing at least one daily set of exercises from a group consisting of physical or behavioral or mental or emotional or self and interpersonal exercises; (Mason [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can 
vi. a set of cognitive behavioral therapy and mindfulness training proven to be effective for pain management, relief associated symptoms of anxiety, depression, or sleep disturbances, and increase function in valued social, vocational/avocational, creative, and recreational roles; (Mason [0122] all subjects received individual cognitive -behavioral coping skills therapy  [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] Subjects also received behavioral therapy during the treatment period.… The motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program)  
i)    a patient assessment module to assess the patient’s progress throughout the opioid reduction program, comprising of a questionnaire to identify and analyse each patient, (Mason [0105] Emotional reactivity was assessed using a computerized version of the Self-Assessment Manikin (SAM; Bradley and Lang, J. Behay. Ther. Exp. Psychiatry. 25:49-59, 1994). SAM is a cartoon figure used to assess three dimensions of affect; valence (how happy or unhappy one is), arousal (excitement, possibly anxiety), and dominance (subjective sense of control). Subjects were instructed to indicate "how you are feeling right now." {analogous to depression, anxiety, and substance abuse} [0106] Cue Reactivity--Psychophysiological Measures: Heart rate (HR), skin conductance (SC), and facial electromyogram (EMG) were monitored throughout each 
And Pedersen further discloses:
h)    an eligibility module to identify if the patient is eligible for the computer based self-treatment, and(Pedersen [0208] Current or lifetime history of schizoaffective, delusional, other psychotic (shared, substance-induced, due to a medical disorder) disorders, bipolar, cyclothymic, somatoform, dissociative, eating or personality disorders, unipolar major depressive episodes with psychotic features, dementia; substance use or abuse disorder during the past 3 months (except tobacco, caffeine); treatment currently or within the past 6 months with high dose sedative-hypnotics, stimulants, chronic glucocorticoids (other medications that are adequately controlling acute or chronic disorders [e.g., hypertension, diabetes, hypo or hyperthyroidism, asthma, allergies, mild infections, etc.] are allowed); debilitating or inadequately controlled medical conditions (HIV infection without AIDS is not exclusionary); major surgery/trauma in the past 4 months; pregnancy, childbirth or breast-feeding in the past year). 
wherein the patient assessment module rates patient’s pain and function before beginning the program to compare with the pain throughout the reduction and assesses patients and aware patients of the risk of substance misuse. (Pedersen [0179] their VSs measured and their withdrawal symptoms rated using the Subjective Opiate Withdrawal Scale (SOWS, Handelsman et al., Am J Drug Alcohol Abuse 13: 293-308 (1987)) at approximately 4 hour intervals (0600, 1000, 1400, 1800, and 2200 hours) or whenever patients report or nursing or medical staff notice intensification of withdrawal symptoms. On the SOWS, each of 16 opioid withdrawal symptoms are rated as 0=not at all, 1=a little, 2=moderately, 3=quite a bit, 4=extremely. {understood as pain} [0239] The Liebowitz Social Anxiety Scale (Liebowitz, Mod. Prob. Pharmacopsychiatry 22: 141-173 (1987)) is a questionnaire that lists 24 social situations on which the subject rates (0-3) how much fear/anxiety he/she would experience, and how much he/she would avoid each situation (0-3). [0176] experienced opioid withdrawal symptoms that 
The motivations of the above mentioned references was discussed in the rejection of claim 21 and incorporated herein. 
Regarding claim 34, Pedersen-Mason-Lucas-Hayet teaches system of claim 33, wherein said communication server is an online platform, a website, or a mobile application. (Hayet [0033] The server 10 may provide a plurality of user interface web pages for input and output of data to the user [0050] physique/ability levels).
Regarding claim 35, Pedersen-Mason-Lucas-Hayet teaches system of claim 33, and Mason further teaches: wherein the communication server has a toolbox to provide daily trackers on mood, exercise, sleep and nutrition, and reminders for staying hydrated, eating healthy, about bedtime and wake time, physical exercises, relaxation exercises, mindfulness, 5-minute of journal, about vitamins and other supplements, and provide daily affirmations that can help person embody positive thinking and mindfulness, daily journaling reminders about irrational thoughts.(Mason [0142] teaches monitoring sleep symptoms of the patient on a treatment plan). 
Regarding claim 36 Pedersen-Mason-Lucas-Hayet teaches system of claim 33, and Mason further teaches: wherein the communication server has an emergency toolbox for patients to set up activities that help distract and alleviate depression, anxiety, and angry moods and emotions, and names and information’s of contact persons who can be reached in crisis events. (Mason [0133] teaches using an exercise program to relax or change their mood). 
Regarding claim 37, Pedersen-Mason-Lucas-Hayet teaches system of claim 33, and Pedersen further teaches: wherein the communication server generates notifications to take a specific amount of opioid and medical cannabis based on opioid reduction plan of the system generated for the patient. (Pedersen [0220] Subjects are called each weekday morning to remind them to take their treatment).
Regarding claim 38, Pedersen-Mason-Lucas-Hayet teaches system of claim 33, and Hayet further teaches: wherein the system recognizes a sever condition based on a set of predefined sever level of biomarkers, and then the system notifies the health care practitioner to initiate a consultation with the patient, and wherein the consultation comprising a virtual consultation, an online video conference, an online audio conference. (Hayet  [0061] Where the `buddy` system is enabled by a user, the system 5 may 
Regarding claim 40, Pedersen-Mason-Lucas-Hayet teaches system of claim 33, and Pendersen further discloses wherein said system categorizes said patient into any one of: a)    a pre-contemplation category, wherein the patient is not thinking of an opioid reduction, and wherein the system provides a motivational program; b)    a contemplation category, wherein the patient is considering potential benefits of opioid reduction, and wherein the system provides a motivational program; c)    a preparation category, wherein the patient is ready to begin opioid reduction, but is unsure, and wherein the system sets small, achievable goals to build confidence and provide support; d)    an action category, wherein the patient is committed to opioid reduction, and wherein the system provides a plan and monitors the patient, and e)    a maintenance category, wherein the patient may lose motivation over time, and wherein the system provides motivative and encouraging tips. (Pedersen [0014] If their history indicates that patients may be able to successfully abstain from opioid use… In patients whose history indicates that they will not be able to tolerate abstinence {noting in the history about their state of dependence is analogous to categorizing the patient into one of the groups; indicating they wont tolerate the abstinence is analogous to a pre-contemplation category}).
Claims 27, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen-Mason-Lucas-Hayet in view of Lee A. Kral, Opioid Tapering – Safely Discontinuing Opioid Analgesics, March 2006, www.pain-topics.com (hereafter Kral).
Regarding claim 27, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, wherein the patient-specific opioid reduction plan receives input provided by a healthcare practitioner in response to the set of answers to the plurality of preset-questions. (Kral pg.2: Providers may engage in tapering an opioid due to safety concerns)
With risk of overdosing and extreme withdrawal symptoms, the best choice would be to have a professional evaluate and calculate the proper plan for the individual. See Kral pg. 2 and 6.
Therefore, it would have been obvious to one of ordinary skill in the art of substance abuse data processing, before the effective filing date of the claimed invention, to modify the opioid addition treatment method of Pedersen-Mason-Lucas-Hayet, as modified above, to incorporate a healthcare 
Regarding claim 39, Pedersen-Mason-Lucas-Hayet teaches system of claim 33, and Pedersen further discloses wherein the patient-specific opioid reduction plan comprising:
a)    A pain assessment module to monitor the amount of pain of the patient’s pain before and after the treatment; i) wherein the patient’s pain is evaluated based on a level of pain intensity, iii)  psychological factors that impact of the pain on sleep, mood, level of stress, and function in work, relationships, and recreational activities of the patient; (Pedersen [0179] their VSs measured and their withdrawal symptoms rated using the Subjective Opiate Withdrawal Scale (SOWS, Handelsman et al., Am J Drug Alcohol Abuse 13: 293-308 (1987)) at approximately 4 hour intervals (0600, 1000, 1400, 1800, and 2200 hours) or whenever patients report or nursing or medical staff notice intensification of withdrawal symptoms. On the SOWS, each of 16 opioid withdrawal symptoms are rated as 0=not at all, 1=a little, 2=moderately, 3=quite a bit, 4=extremely. {understood as pain} [0239] The Liebowitz Social Anxiety Scale (Liebowitz, Mod. Prob. Pharmacopsychiatry 22: 141-173 (1987)) is a questionnaire that lists 24 social situations on which the subject rates (0-3) how much fear/anxiety he/she would experience, and how much he/she would avoid each situation (0-3). [0176] experienced opioid withdrawal symptoms that caused significant incapacitation (e.g., unable to work, do other normal activities) {understood to be directed to stress, work, relationships, and recreational situations}) 
iv)    evaluates the time that patient routinely develops the most pain provides a time plan for consuming the medical cannabis based on this time; (Pedersen [0256] Subjects who wish to participate in the study as outpatients are given written instructions about the timing of each day's test treatments and other procedures to follow at home)
c)    a notification module in a tool box, in the pharmacological part of the system to provide a reminder for dosage of medical cannabis that patient should have to consume or the best way to consume, and wherein the method is based on the actual use data, a calculation based on an input of dosage of medical cannabis usage and opioid pills usage of the patient; (Pedersen 
And Mason further teaches:
b)    a monitory module to frequently monitor the pain of patient, effects of reduction program, effects of psychological exercises, benefits of tapering, opioid withdrawal symptoms, renew and adjust the dosage of medication if needed and slow or pause the reduction, if the patient struggles, worsening pain, mood or function, times of intense stress, appearance of withdrawal symptoms; (Mason [0122] all subjects received individual cognitive -behavioral coping skills therapy  [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga) {“utilize techniques to better handle… goal-setting” is interpreted as intended use}).
d)    a post and awareness module, wherein through daily posts and educational contents the system alerts patients of acute effects of the medication such as: Perceptual distortions, Cognitive impairment euphoria, Anxiety, Vasodilation, Supine hypertension, Postural hypotension, Heightened sensory perception, Drowsiness, Incoordination and Increased appetite, (Mason [0142] teaches monitoring sleep symptoms of the patient on a treatment plan [0037] The invention also provides methods of using gabapentin as a means to help or enable subjects with cannabis dependence to reduce cannabis use, and to alleviate other symptoms associated with cannabis withdrawal (e.g., negative affect, craving and sleep disturbance)).
And Kral teaches:
a pain location; ii) wherein the system further identifies the clinical and psychological factors that increase and decrease patients pain; (Kral pg. 5: Opioid withdrawal is typically not dangerous, but it may cause considerable discomfort. Some providers will add clonidine to attenuate the autonomic symptoms such as hypertension, nausea, cramps, diaphoresis 
whereby the system designs an individualized and customized opioid reduction program for the patients who are on opioids for reducing their pain. (Kral pg.2: Providers may engage in tapering an opioid due to safety concerns for the individual patient {interpreted as intended use})
The above mentioned references were discussed in the rejection of claim 27 and claim 21 and are incorporated herein.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen-Mason-Lucas-Hayet in view of Mueller-Wolf (US 2015/0025903).
Regarding claim 30, Pedersen-Mason-Lucas-Hayet teaches method of claim 21, but does not appear to explicitly teach the following, however, Wolf teaches: wherein in psychological plan the patient logs in the system and a 7 step program is presented to the patient, wherein in each step, the patient would complete each of the subsections before moving on the next step, and some steps may need to be repeated as part of daily/weekly exercise. (Wolf Graph 10 depicts a multiple step program [0411] teaches the patient access the system with a password).
The modern patients are more or less "separated" from or "alienated" by their own health; only very few (less than 10% of the population) are really fully empowered and "in charge of their individual health management". See Wolf [0032].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify opioid addition treatment method of Pedersen-Mason-Lucas-Hayet, as modified above, to incorporate the multiple step program with a login as taught by Wolf. The program allows for the patient to take control of their care and feel empowered to maintain adherence with their treatment. 
Regarding claim 31, Pedersen-Mason-Lucas-Hayet teaches method of claim 21 and the server communication, and Mason further teaches: wherein a patient-specific psychological plan is developed by:
d)    a fourth step of providing to the patient through the communication server a CBT (cognitive behavioral therapy) type of treatment to help patients understand thoughts and feelings that influence behaviors; e)    a fifth step of providing to the patient through the communication server skills for DBT (Dialectical behavioral therapy) and how to live in the moment, cope healthy with stress and regulate emotions; (Mason [0122] all subjects received individual cognitive -behavioral coping skills therapy  [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] Subjects also received behavioral therapy during the treatment period.… The motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program.)  
f)    a sixth step of providing to the patient through the communication server exercises for mindfulness, and (Mason [0122] all subjects received individual cognitive -behavioral coping skills therapy  [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] Subjects also received behavioral therapy during the treatment period.… The motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program)
g)    a seventh step of providing to the patient through the communication server tips and exercises for self-esteem, dealing with anger, motivation and goalsetting and being assertive, (Mason [0122] all subjects received individual cognitive -behavioral coping skills therapy  [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] Subjects also received behavioral therapy during the treatment period.… The motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program)
whereby after the seventh step, the patient is ready for change, set goals, visualize goals, put goals into action, and be ready for dealing with setbacks. (Mason [0122] all subjects received individual cognitive -behavioral coping skills therapy  [0081] In addition to drug intervention with gabapentin, subjects suffering from alcohol or cannabis dependence can also receive other treatments (e.g., acupuncture) or enroll in stress management activities (e.g., exercising, meditation or yoga). Stress management activities are helpful to maintaining long-term abstinence. [0133] Subjects also received behavioral therapy during the treatment period.… The motivational interview advises cessation and personalizes the risks of smoking and the benefits of stopping, assesses motivation and past experiences with quit attempts, discusses problems and barriers to stopping, assesses dependence, reassess desire and plan for change, and includes a plan for change including related goals such as relaxation approaches or an exercise program). 
Pedersen-Mason-Lucas-Hayet does not appear to teach the following, however, Wolf teaches it is old and well-known in the art of substance about data processing to have:
a)    a first step of presenting to the patient a brief description of a general psychological wellness plan after the patient logs into a psychological module of the communication server;(Wolf [0045] A First Aspect of the disclosure pertains to a system for individualized and collaborative health care involving a plurality of individuals, using groups of state parameters for 
b)    a second step of assessing the patient by the computer software according to a level of patient specific biomarkers related to depression, anxiety, substance abuse, sleep, physical wellbeing and nutrition;(Wolf [0045] The system includes a data processor means adapted for processing input data, which are based on the groups of state parameters, into output data, which are the basis for the groups of action parameters, using defined relationships/assignments between groups of state parameters and groups of action parameters [0048] The groups of state parameters can include one or more of (e.g., are selected from the group consisting of) biomedical/physiological, psychological, personal and socio-economic characteristics/attributes of health care clients. A health care client-specific state parameter group can be determined by assessing the health care client using a questionnaire.)
c)    a third step of providing to the patient through the communication server a set of information on mental health, mind-body connections and how the recovery plan works; (Wolf [0048] The groups of state parameters can include one or more of (e.g., are selected from the group consisting of) biomedical/physiological, psychological, personal and socio-economic characteristics/attributes of health care clients. A health care client-specific state parameter group can be determined by assessing the health care client using a questionnaire.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686